Filed 5/19/14 P. v. Cervantes CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C074845

                   Plaintiff and Respondent,                                     (Super. Ct. No. 13F03051)

         v.

ANDREW CERVANTES,

                   Defendant and Appellant.




         On May 8, 2013, defendant Andrew Cervantes and the victim, his girlfriend,
argued over a prank she had played on defendant. He threatened to beat her and hit her in
the arm and face, using an open hand six to ten times and a closed fist three times. As a
result, she suffered a bloody nose, a swollen eye, and an extreme headache for two days.
         Defendant pled no contest to assault by means of force likely to produce great
bodily injury, reduced to a misdemeanor pursuant to Penal Code section 17,
subdivision (b), in exchange for dismissal of other counts: criminal threats and battery



                                                             1
upon a person with whom defendant had a dating relationship, a misdemeanor, with a
waiver pursuant to People v. Harvey (1979) 25 Cal. 3d 754 as to battery.
       The court granted probation subject to certain terms and conditions including 90
days in jail and participation in a batterer’s treatment program.
       Defendant appeals.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.



                                                         ROBIE                  , J.



We concur:



      HULL                   , Acting P. J.



      BUTZ                   , J.




                                              2